


Exhibit 10.4

 

Amended and Restated
effective January 1, 2013

 

ABBOTT LABORATORIES SUPPLEMENTAL PENSION PLAN

 

Section 1
INTRODUCTION

 

1-1.                           On September 9, 1977, December 14, 1979 and
February 10, 1984 the Board of Directors of Abbott Laboratories (“Abbott”)
adopted certain resolutions providing for payment of (i) pension benefits
calculated under the Abbott Laboratories Annuity Retirement Plan (“Annuity
Plan”) in excess of those which may be paid under that plan under the limits
imposed by Section 415 of the U.S. Internal Revenue Code, as amended, and the
Employee Retirement Income Security Act (“ERISA”) and (ii) the additional
pension benefits that would be payable under the Annuity Plan if deferred awards
under the Abbott Laboratories Management Incentive Plan and the Abbott
Laboratories Performance Incentive Plan were included in “final earnings” as
defined in the Annuity Plan.  The ABBOTT LABORATORIES SUPPLEMENTAL PENSION PLAN
(this “Supplemental Plan”) clarified, restated and superseded the prior
resolutions, was amended and restated in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) effective January 1, 2008 and is hereby amended and restated
effective January 1, 2013, except as expressly provided herein.

 

1-2.                           The Supplemental Plan shall apply to employees of
Abbott and its subsidiaries and affiliates existing as of the date of adoption
of the Supplemental Plan or thereafter created or acquired.  (Abbott and each of
such subsidiaries and affiliates are hereinafter referred to as an “employer”
and collectively as the “employers”).

 

1-3.                           All benefits provided under the Supplemental Plan
shall be provided from the general assets of the employers and not from any
trust fund or other designated asset.  All participants in the Supplemental Plan
shall be general creditors of the employers with no priority over other
creditors.

 

1-4.                           The Supplemental Plan shall be administered by
the Abbott Laboratories Employee Benefit Board of Review appointed and acting
under the Annuity Plan (“Board of Review”).  Except as stated below, the Board
of Review shall perform all powers and duties with respect to the Supplemental
Plan, including the power to direct payment of benefits, allocate costs among
employers, adopt amendments and determine questions of interpretation.  The
Board of Directors of Abbott (the “Board of Directors”) shall have the sole
authority to terminate the Supplemental Plan.

 

1-5.                           Notwithstanding anything in the Supplemental Plan
to the contrary, any amounts under the Supplemental Plan that were earned and
vested before January 1, 2005 (as determined in accordance with Code
Section 409A) with respect to participants who retired before January 1, 2005
(“Grandfathered Amounts”) shall be subject to the terms and conditions of the
Supplemental Plan as administered and as in effect on December 31, 2004. 
Amendments made to the Supplemental Plan pursuant to this amendment and
restatement or otherwise shall not affect the Grandfathered Amounts unless
expressly provided for in the amendment.  The terms and conditions applicable to
the Grandfathered Amounts are set forth in Exhibit A attached hereto.

 

1

--------------------------------------------------------------------------------


 

1-6.                           Except as expressly provided in Section 9, the
provisions of the Supplemental Plan as they were in effect immediately prior to
the January 1, 2013 amendment and restatement shall continue to apply to any
participant who retired or terminated employment prior to January 1, 2013.

 

Section 2
ERISA ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

2-1.                           The benefits described in this Section 2 shall
apply to all participants in the Annuity Plan who retire, or terminate with a
vested pension under that plan, on or after September 9, 1977.

 

2-2.                           Each Annuity Plan participant whose retirement or
vested pension under that plan would otherwise be limited by
Section 415, Internal Revenue Code, shall receive a supplemental pension under
this Supplemental Plan in an amount, which, when added to his or her Annuity
Plan pension (calculated as if such pension had been payable based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4), will equal the amount the
participant would be entitled to under the Annuity Plan as in effect from time
to time, calculated as if such pension had been payable based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4, without regard to the
limitations imposed by Section 415, Internal Revenue Code.

 

Section 3
1986 TAX REFORM ACT SUPPLEMENTAL BENEFIT

 

3-1.                           The benefits described in this Section 3 shall
apply to all participants in the Annuity Plan who retire, or terminate with a
vested pension under that plan, after December 31, 1988.

 

3-2.                           Each Annuity Plan participant shall receive a
supplemental pension under this Supplemental Plan in an amount determined as
follows:

 

(a)                                 The supplemental pension shall be the
difference, if any, between:

 

i.                                          the hypothetical monthly benefit
that would have been payable under the Annuity Plan based on the distribution
rules established hereunder and the pension form selected by the participant as
permitted by subsections 8-3 and 8-4 plus any supplement provided by Section 2;
and

 

ii.                                       the hypothetical monthly benefit that
would have been payable under the Annuity Plan, calculated based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4, (without regard to the
limits imposed by Section 415, Internal Revenue Code) if the participant’s
“final earnings”, as defined in the Annuity Plan, had included compensation in
excess of the limits imposed by Section 401(a)(17), Internal Revenue Code, and
any “pre-tax contributions” made by the participant under the Abbott
Laboratories Supplemental 401(k) Plan.

 

2

--------------------------------------------------------------------------------


 

Section 4
DEFERRED COMPENSATION PLAN ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

4-1.                           The benefits described in this Section 4 shall
apply to all participants in the Annuity Plan who retire, or terminate with a
vested pension, under that plan, on or after January 1, 2002 and who made a
Deferral Election under the Abbott Laboratories Deferred Compensation Plan (the
“Deferred Compensation Plan”) with respect to any calendar month during the one
hundred twenty consecutive calendar months immediately preceding retirement or
termination of employment.

 

4-2.                           Each Annuity Plan participant shall receive a
supplemental pension under this Supplemental Plan in an amount determined as
follows:

 

(a)                                 The supplemental pension shall be the
difference, if any, between:

 

i.                                          the hypothetical monthly benefit
that would have been payable under the Annuity Plan based on the distribution
rules established hereunder and the pension form selected by the participant as
permitted by subsections 8-3 and 8-4 plus any supplement provided by Section 2
and Section 3; and

 

ii.                                       the hypothetical monthly benefit that
would have been payable under the Annuity Plan, calculated based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4, (without regard to the
limits imposed by Section 415, Internal Revenue Code) if the participant’s “base
earnings”, as defined in the Annuity Plan, included deferrals made under the
Deferred Compensation Plan and any compensation in excess of the limits imposed
by Section 401(a)(17), Internal Revenue Code.

 

Section 5
DEFERRED MIP ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

5-1.                           The benefits described in this Section 5 shall
apply to all participants in the Annuity Plan who retire, or terminate with a
vested pension, under that plan, on or after December 14, 1979 and who were
awarded Management Incentive Plan awards for any calendar year during the ten
consecutive calendar years ending with the year of retirement or termination of
employment.

 

5-2.                           Each Annuity Plan participant shall receive a
supplemental pension under this Supplemental Plan in an amount determined as
follows:

 

(a)                                 The supplemental pension shall be the
difference, if any, between:

 

i.                                          the hypothetical monthly benefit
that would have been payable under the Annuity Plan based on the distribution
rules established hereunder and the pension form selected by the participant as
permitted by subsections 8-3 and 8-4 plus any supplement provided by Section 2,
Section 3, and Section 4; and

 

3

--------------------------------------------------------------------------------


 

ii.                                       the hypothetical monthly benefit that
would have been payable under the Annuity Plan, calculated based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4, (without regard to the
limits imposed by Section 415, Internal Revenue Code) if the participant’s
“final earnings”, as defined in the Annuity Plan, were one-sixtieth of the sum
of:

 

A.                                    the participant’s total “basic earnings”
(excluding any payments under the Management Incentive Plan or any Division
Incentive Plan) received in the sixty consecutive calendar months for which his
basic earnings (excluding any payments under the Management Incentive Plan or
any Division Incentive Plan) were highest within the last one hundred twenty
consecutive calendar months immediately preceding his retirement or termination
of employment; and

 

B.                                    the amount of the participant’s total
awards under the Management Incentive Plan and any Division Incentive Plan
(whether paid immediately or deferred) made for the five consecutive calendar
years during the ten consecutive calendar years ending with the year of
retirement or termination for which such amount is the greatest and (for
participants granted Management Incentive Plan awards for less than five
consecutive calendar years during such ten year period) which include all
Management Incentive Plan awards granted for consecutive calendar years within
such ten year period.

 

(b)                                 That portion of any Management Incentive
Plan award which the Compensation Committee of the Board of Directors of Abbott
(“Committee”) has determined shall be excluded from the participant’s “basic
earnings” shall be excluded from the calculation of “final earnings” for
purposes of this subsection 5-2.  “Final earnings” for purposes of this
subsection 5-2 shall include any compensation in excess of the limits imposed by
Section 401(a)(17), Internal Revenue Code.

 

(c)                                  In the event the period described in
subsection 5-2(a)(ii)(B) is the final five calendar years of employment and a
Management Incentive Plan award is made to the participant subsequent to
retirement for the participant’s final calendar year of employment, the
supplemental pension shall be adjusted by adding such new award and subtracting
a portion of the earliest Management Incentive Plan award included in the
calculation, from the amount determined under subsection 5-2(a)(ii)(B).  The
portion subtracted shall be equal to that portion of the participant’s final
calendar year of employment during which the participant was employed by Abbott.

 

4

--------------------------------------------------------------------------------


 

Section 6
CORPORATE OFFICER ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

6-1.                           The benefits described in this Section 6 shall
apply to all participants in the Annuity Plan who are corporate officers of
Abbott as of September 30, 1993 or who become corporate officers thereafter, and
who retire, or terminate with a vested pension under that plan on or after
September 30, 1993.  The term “corporate officer” for purposes of this
Supplemental Plan shall mean an individual elected an officer of Abbott by its
Board of Directors (or designated as such for purposes of this Section 6 by the
Compensation Committee), but shall not include assistant officers.

 

6-2.                           Subject to the limitations and adjustments
described below, each participant described in subsection 6-1 shall receive a
monthly supplemental pension under this Supplemental Plan commencing on the date
determined in accordance with subsection 8-2 and payable as a life annuity,
equal to 6/10 of 1 percent (.006) of the participant’s final earnings (as
determined under subsection 5-2) for each of the first twenty years of the
participant’s benefit service (as defined in the Annuity Plan) occurring after
the participant’s attainment of age 35.

 

6-3.                           In no event shall the sum of (a) the
participant’s aggregate percentage of final earnings calculated under subsection
6-2 and (b) of the participant’s aggregate percentage of final earnings
calculated under subsection 5-1 of the Annuity Plan, excluding 5-1(a)(ii)(B),
exceed the maximum aggregate percentage of final earnings allowed under
subsection 5-1 (also excluding 5-1(a)(ii)(B)) of the Annuity Plan (without
regard to any limits imposed by the Internal Revenue Code), as in effect on the
date of the participant’s retirement or termination.  In the event the
limitation described in this subsection 6-3 would be exceeded for any
participant, the participant’s aggregate percentage calculated under subsection
6-2 shall be reduced until the limit is not exceeded.

 

6-4.                           Benefit service occurring between the date a
participant ceases to be a corporate officer of Abbott and the date the
participant again becomes a corporate officer of Abbott shall be disregarded in
calculating the participant’s aggregate percentage under subsection 6-2.

 

6-5.                           Any supplemental pension otherwise due a
participant under this Section 6 shall be reduced by the amount (if any) by
which:

 

(a)                                 the hypothetical benefits that would be
payable to such participant under the Annuity Plan, based on the distribution
rules established hereunder and the pension form selected by the participant as
permitted by subsections 8-3 and 8-4, and this Supplemental Plan exceeds

 

(b)                                 the hypothetical maximum benefit that would
be payable to the participant under the Annuity Plan, calculated based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4, (without regard to the
limits imposed by Section 415, Internal Revenue Code) based on the participant’s
final earnings (as determined under subsection 5-2), if the participant had
accrued the maximum benefit service recognized by the Annuity Plan.

 

5

--------------------------------------------------------------------------------


 

6-6.                           Any supplemental pension due a participant under
this Section 6 shall be actuarially adjusted as provided in the Annuity Plan to
reflect the pension form selected by the participant as permitted by subsections
8-3 and 8-4 and the participant’s age at commencement of the pension as provided
in Section 7.

 

Section 7
CORPORATE OFFICER ANNUITY PLAN
SUPPLEMENTAL EARLY RETIREMENT BENEFIT

 

7-1.                           The benefits described in this Section 7 shall
apply to all persons described in subsection 6-1.

 

7-2.                           The supplemental pension due under Sections 2, 3,
4, 5 and 6 to each participant described in subsection 7-1 shall be reduced in
accordance with the rules provided in subsections 5-3 and 5-6 of the Annuity
Plan for each month by which its commencement date precedes the last day of the
month in which the participant will attain age 60.  No reduction will be made
for the period between the last day of the months the participant will attain
age 60 and age 62.

 

7-3.                           Each participant described in subsection 7-1
shall receive a monthly supplemental pension under this Supplemental Plan equal
to any hypothetical reduction made in such participant’s Annuity Plan pension in
accordance with the rules provided in subsections 5-3 or 5-6 of the Annuity Plan
for the period between the last day of the months the participant will attain
age 60 and age 62, calculated as if the participant had commenced receipt of the
participant’s Annuity Plan pension on the same date on which the participant
commences receipt of the participant’s supplemental pension based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4.

 

Section 8
MISCELLANEOUS

 

8-1.                           For purposes of this Supplemental Plan, the term
“Management Incentive Plan” shall mean the Abbott Laboratories 1971 Management
Incentive Plan, the Abbott Laboratories 1981 Management Incentive Plan and all
successor plans to those plans.

 

8-2.                           The monthly vested supplemental pension described
in Sections 2, 3, 4, 5, 6 and 7 shall commence to be paid to the participant or
his or her beneficiary on the last day of the month following the month in
which:

 

(a)                                 For the participant hired before 2004, the
later of the date on which such participant attains age 50 and the date such
participant’s employment is terminated; or

 

(b)                                 For the participant hired after 2003, the
later of the date on which such participant attains age 55 and the date such
participant’s employment is terminated.

 

Notwithstanding the foregoing provisions of subsection 8-2, any participant
eligible to make an election under Section 9 may make such election with respect
to any accruals for services performed in the year following the year such
election is made.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of subsection 8-2, in the event that
the present value of participant’s supplemental pension under Sections 2, 3, 4,
5, 6 and 7 does not exceed in the aggregate $25,000 as of the commencement date
of the pension payable to such participant or his or her beneficiary, and
payment of such supplemental pension has not been previously made under
Section 9, the present value of such supplemental pension shall be paid to such
participant in a lump-sum on such commencement date.

 

8-3.                           Except as otherwise specifically provided,
payment of the monthly vested supplemental pension described in Sections 2, 3,
4, 5, 6, and 7 shall be made to a participant as follows:

 

(a)                                 Life Annuity.  A participant who is not
legally married on the date as of which such payments commence shall receive a
monthly retirement income or monthly deferred vested benefit in accordance with
the plan payable on a life annuity basis, with the last payment to be made for
the month in which his or her death occurs.

 

(b)                                 50% Joint and Survivor Annuity.  A
participant who is legally married on the date as of which such payments
commence shall receive a 50% joint and survivor annuity which is actuarially
equivalent to the amount of monthly retirement income or monthly deferred vested
benefit otherwise payable to him or her in accordance with the plan on a life
annuity basis. Such joint and survivor annuity shall consist of a reduced
monthly retirement income or monthly deferred vested benefit continuing during
the participant’s lifetime, and if the participant’s spouse is living at the
date of the participant’s death, payment of one-half of such reduced monthly
retirement income or monthly deferred vested benefit to such spouse until the
spouse’s death occurs, with the last payment to be made for the month of the
death of the last to die of the participant and his or her spouse. The joint and
survivor annuity payable hereunder to or with respect to a participant who
retires on a late retirement date shall be computed as if such participant had
retired on his or her normal retirement date using for the age of his or her
spouse as of his or her late retirement date, that spouse’s age as of his or her
normal retirement date.

 

8-4.                           In lieu of the form and amount of supplemental
pension benefit specified in subsection 8-3, a participant may elect, prior to
commencement, a supplemental pension benefit, which is actuarially equivalent to
the form of payment specified in subsection 8-3(a), in the annuity forms
permitted by the Board of Review, provided that the scheduled date for the first
annuity payment is not changed as a result of such election.  For purposes of
this provision, the term “actuarially equivalent” shall have the meaning
provided by Treasury Regulation §1.409A-2(b)(2)(ii)(A), applying reasonable
actuarial methods and assumptions, which must be the same for each annuity
payment option and otherwise comply with the rules provided by Treasury
Regulation §1.409A-2(b)(2)(ii)(D).

 

An election under this subsection 8-4 must be in writing, signed by the
participant, and filed with the Board of Review at such time and in such manner
as the Board of Review shall determine; and will be effective only if the
participant’s spouse, if any, consents to the election in writing, and such
consent acknowledges the effect of the election and is witnessed by a plan
representative or a notary public. In any case where a participant elects an
optional form of benefit,

 

7

--------------------------------------------------------------------------------


 

the option shall be designed so that more than 50 percent of the actuarial
reserve required to provide the participant’s monthly vested supplemental
pension benefit in the normal form will be applied to provide the participant’s
benefits under the option during the period of the participant’s life
expectancy. Payment of an optional form of benefit will commence no later than
the date on which the participant’s monthly supplemental pension benefit would
otherwise commence. An election under this subs 8-4 may not be changed after
payment of the participant’s supplemental pension benefit has commenced.

 

8-5.                           Notwithstanding any other provision of this
Supplemental Plan, if a participant terminates employment within two (2) years
following the occurrence of a Change in Control, the present value of his or her
supplemental pension under Sections 2, 3, 4 and 5, but excluding any amounts
with respect to which an election under Section 9 has been made, whether or not
then payable or vested) shall be paid to such participant in a lump sum,
calculated using reasonable actuarial assumptions and methods, within thirty
(30) days following the date of such termination of employment; provided that
the event constituting a Change in Control is also a “change in control event”,
as such term is defined in Treasury Regulation § 1.409A-3(i)(5).  The
supplemental pension under Section 2 shall be computed using as the applicable
limit under Section 415 of the Internal Revenue Code, such limit as is in 
effect on the termination date and based on the assumption that the participant
will receive his or her supplemental pension in the form of a straight life
annuity with no ancillary benefits.  The present values of the supplemental
pensions under Sections 2, 3, 4 and 5 shall be computed as of the date of
payment using an interest rate equal to the Pension Benefit Guaranty Corporation
interest rate applicable to an immediate annuity, as in effect on the date of
payment.

 

8-6.                           For purposes of subsection 8-5, a “Change in
Control” shall be deemed to have occurred on the earliest of the following
dates:

 

(a)                                 the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Abbott (not including
in the securities beneficially owned by such Person any securities acquired
directly from Abbott or its Affiliates) representing 20% or more of the combined
voting power of Abbott’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

 

(b)                                 the date the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board of Directors and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Abbott) whose appointment or election by the Board of Directors or nomination
for election by Abbott’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

(c)                                  the date on which there is consummated a
merger or consolidation of Abbott or any direct or indirect subsidiary of Abbott
with any other corporation or other entity,

 

8

--------------------------------------------------------------------------------


 

other than (i) a merger or consolidation (A) immediately following which the
individuals who comprise the Board of Directors immediately prior thereto
constitute at least a majority of the Board of Directors of Abbott, the entity
surviving such merger or consolidation or, if Abbott or the entity surviving
such merger or consolidation is then a subsidiary, the ultimate parent thereof
and (B) which results in the voting securities of Abbott outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Abbott or any subsidiary of Abbott, at least 50% of the combined voting power
of the securities of Abbott or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of Abbott (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Abbott (not including in the securities
Beneficially Owned by such Person any securities acquired directly from Abbott
or its Affiliates) representing 20% or more of the combined voting power of
Abbott’s then outstanding securities; or

 

(d)                                 the date the shareholders of Abbott approve
a plan of complete liquidation or dissolution of Abbott or there is consummated
an agreement for the sale or disposition by Abbott of all or substantially all
of Abbott’s assets, other than a sale or disposition by Abbott of all or
substantially all of Abbott’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of
Abbott, in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Abbott or any subsidiary of
Abbott, in substantially the same proportions as their ownership of Abbott
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Abbott immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Abbott
immediately following such transaction or series of transactions.

 

For purposes of this Supplemental Plan: “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act;
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time; and “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Abbott or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Abbott or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the

 

9

--------------------------------------------------------------------------------

 

shareholders of Abbott in substantially the same proportions as their ownership
of stock of Abbott.

 

8-7.                           POTENTIAL CHANGE IN CONTROL.  A “Potential Change
in Control” shall exist during any period in which the circumstances described
in paragraphs (a), (b), (c) or (d), below, exist (provided, however, that a
Potential Change in Control shall cease to exist not later than the occurrence
of a Change in Control):

 

(a)                                 Abbott enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(a) shall cease to exist upon the expiration or other termination of all such
agreements.

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board of Directors that there
is no reasonable chance that such actions would be consummated.

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of Abbott representing 10% or more of
either the then outstanding shares of common stock of Abbott or the combined
voting power of Abbott’s then outstanding securities (not including any
securities beneficially owned by such Person which are or were acquired directly
from Abbott or its Affiliates).

 

(d)                                 The Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control exists; provided that a Potential Change in Control described in this
paragraph (d) shall cease to exist upon a determination by the Board of
Directors that the reasons that gave rise to the resolution providing for the
existence of a Potential Change in Control have expired or no longer exist.

 

8-8.                           The provisions of subsections 8-5, 8-6, 8-7 and
this subsection 8-8 may not be amended or deleted, nor superseded by any other
provision of this Supplemental Plan, (i) during the pendency of a Potential
Change in Control and (ii) during the period beginning on the date of a Change
in Control and ending on the date five (5) years following such Change in
Control.

 

8-9.                           All benefits due under this Supplemental Plan
shall be paid by Abbott and Abbott shall be reimbursed for such payments by the
employee’s employer.  In the event the employee is employed by more than one
employer, each employer shall reimburse Abbott in proportion to the period of
time the employee was employed by such employer, as determined by the Board of
Review in its sole discretion.

 

8-10.                    The benefits under the Supplemental Plan are not in any
way subject to the debts or other obligations of the persons entitled to
benefits and may not be voluntarily or involuntarily sold, transferred or
assigned.

 

10

--------------------------------------------------------------------------------


 

8-11.                    Nothing contained in this Supplemental Plan shall
confer on any employee the right to be retained in the employ of Abbott or any
of its subsidiaries or affiliates.

 

8-12.                    Upon adoption of this Supplemental Plan, the prior
resolutions shall be deemed rescinded.

 

8-13.                    A participant shall not become vested in the
participant’s supplemental pension under Sections 2, 3, 4, 5, 6 and 7 until the
participant has attained sixty (60) months of vesting service.  For purposes of
the Supplemental Plan, beginning January 1, 1987, a participant shall be
entitled to 1/12th of a year of vesting service for each calendar month (or
portion thereof) during which the participant is employed by an employer;
provided, however, that a participant employed by an employer on December 31,
1986 shall receive the greater of vesting service calculated in accordance with
the terms of the Annuity Plan in effect on December 31, 1986 or vesting service
calculated in accordance with the rule immediately above, for service with an
employer after 1986.  The payments required by Section 8 or Section 9 of the
Supplemental Plan shall, in each case, relate only to the vested portion of a
participant’s supplemental pension.

 

8-14.                    To the extent applicable, it is intended that the
Supplemental Plan comply with the provisions of Code Section 409A.  The
Supplemental Plan will be administered and interpreted in a manner consistent
with this intent, and any provision that would cause the Supplemental Plan to
fail to satisfy Code Section 409A will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Code Section 409A).  Notwithstanding anything contained herein to the contrary,
a participant shall not be considered to have terminated employment with Abbott
or any employer hereunder for purposes of the Supplemental Plan and no payments
shall be due under Supplemental Plan which are payable upon the participant’s
termination of employment unless the participant would be considered to have
incurred a “separation from service” from Abbott within the meaning of
Section 409A.  To the extent required to avoid accelerated taxation and/or tax
penalties under Code Section 409A and applicable guidance issued thereunder,
amounts that would otherwise be payable pursuant to the Supplemental Plan during
the six-month period immediately following the participant’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the participant’s termination of employment (or upon the
participant’s death, if earlier), plus interest thereon, at a rate equal to the
applicable “Federal short-term rate” (as defined in Section 1274(d) of the Code)
for the month in which such termination of employment occurs (to the extent that
such interest is not already provided to the participant under subsection 9.10),
from the respective dates on which such amounts would otherwise have been paid
until the actual date of payment.  With respect to expenses eligible for
reimbursement under the terms of the Supplemental Plan, (i) the amount of such
expenses eligible for reimbursement in any taxable year shall not affect the
expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Code
Section 409A.

 

8-15.                    In accordance with Treasury Regulation
1.409A-3(j)(4)(ii), distributions shall be made to an individual (other than to
the participant) pursuant to the terms of a “domestic relations order” (as
defined in Internal Revenue Code Section 414(p)(1)(B)), as determined and

 

11

--------------------------------------------------------------------------------


 

administered by the Senior Vice President, Human Resources of Abbott or his or
her delegate, provided, that such order (a) does not require the plan to provide
any type or form of benefit, or any option not otherwise provided under the
plan, (b) does not require the plan to provide increased benefits, and (c) does
not require the payment of benefits to an alternate payee which are required to
be paid to another alternate payee under another order.

 

Section 9
ALTERNATE PAYMENT OF SUPPLEMENTAL PENSIONS

 

9-1.                           A participant who is actively employed by Abbott
as a corporate officer as of December 31 of his or her first year as a corporate
officer shall be entitled to receive payment of the present value of the vested
supplemental pension described in Sections 2, 3, 4, 5, 6 and 7 which accrues
with respect to the year and shall elect to receive such payment by either of
the following methods: (a) current payment in cash directly to the participant,
or (b) current payment of a portion of such present value in cash for the
participant directly to a Grantor Trust established by the participant,
determined to be substantially similar to the form of Grantor Trust attached
hereto as Exhibit B, and current payment of the balance of such present value in
cash paid directly to or withheld on behalf of the participant equal to the
aggregate federal, state and local individual income and employment taxes owed
with respect to the gross payment (as determined in accordance with subsection
9-10). The payment of any amount provided under this subsection 9-1 shall be
made to the Grantor Trust established by the participant within the thirty
(30)-day period beginning April 1 of the year following the year in which such
present value is accrued.

 

9-2.                           For each year subsequent to the year in which a
participant becomes a corporate officer, if the present value of a participant’s
vested and accrued supplemental pension has been paid to the participant
(including amounts paid to the participant’s Grantor Trust) pursuant to
subsection 9-1 (either as in effect prior to January 1, 2005 that applied to
corporate officers with a present value in excess of $100,000, or as currently
in effect for all corporate officers who are participants as of the applicable
December 31) then, with respect to each subsequent year of active participation,
as of that December 31, a participant shall be entitled to a payment in an
amount equal to (i) the present value (as of that December 31) of the
participant’s vested supplemental pension described in Sections 2, 3, 4, 5, 6
and 7, less (ii) the current value (as of that December 31) of the payments
previously made to the participant under subsections 9-1 and 9-2 (if any).  Each
year a participant who is a corporate officer may elect to receive payment of
the amounts described in subparagraphs (i) and (ii) above for the year by either
of the following methods: (a) current payment in cash directly to the
participant, or (b) current payment of such amount in cash for the participant
directly to a Grantor Trust established by the participant (less the aggregate
federal, state and local individual income and employment taxes paid to or
withheld on behalf of the participant (as determined in accordance with
subsection 9-10).  The payment of any amount provided under this subsection 9-2
shall be made to the Grantor Trust established by the participant within the
thirty (30)-day period beginning April 1 of the year following the year in which
such present value is accrued.  No payments shall be made under this subsection
9-2 as of any December 31 after the calendar year in which the participant
retires or otherwise terminates employment with Abbott.

 

9-3.                           Present values for the purposes of subsections
9-1 and 9-2 shall be determined using reasonable actuarial assumptions specified
for this purpose by Abbott and consistently

 

12

--------------------------------------------------------------------------------


 

applied in accordance with the requirements of Treasury Regulation
§1.409A-2(b)(2)(ii)(D).  The ‘current value’ of the payments previously made to
a participant under subsection 9-2 means the aggregate amount of such payments,
with interest thereon (at the rate specified in subsection 9-7).

 

9-4.                           Abbott, as the administrator of the participant’s
Grantor Trust, may direct the trustee to distribute to the participant from the
income of such Grantor Trust an amount sufficient to pay the taxes on the
Grantor Trust earnings for such year, to the extent a sufficient sum of money
has not been paid to, or withheld on behalf of, the participant pursuant to
subsection 9-8.  The taxes shall be determined in accordance with subsection
9-10.

 

9-5.                           Except as provided in subsection 9-9, a
participant shall be deemed to have irrevocably waived and shall be foreclosed
from any right to receive any supplemental pension benefits on that portion of
the supplemental pension that the participant elects to be paid in cash under
subsection 9-1 or 9-2.  A participant, who has elected to receive a payment
under subsection 9-1 or 9-2 to a Grantor Trust, must establish such trust in a
form which Abbott determines to be substantially similar to the trust attached
to this Supplemental Plan as Exhibit B.  If a participant fails to make an
election under subsection 9-1 or 9-2, or if a participant makes an election
under subsection 9-1 or 9-2 to receive payment in a Grantor Trust but fails to
establish a Grantor Trust, then payment shall be made in cash directly to the
participant.

 

9-6.                           Abbott will establish and maintain a separate
Supplemental Pension Account in the name of each participant, a separate
After-Tax Supplemental Pension Account in the name of each participant, and a
separate Tax Payment Account in the name of each participant.  The Supplemental
Pension Account shall reflect any amounts:  (i) paid to, or withheld on behalf
of, a participant to satisfy the aggregate federal, state and local individual
income and employment taxes (including amounts paid to a participant’s Grantor
Trust) pursuant to subsections 9-1 and 9-2; (ii) credited to such Account
pursuant to subsection 9-7; and (iii) disbursed to a participant for
supplemental pension benefits (or which would have been disbursed to a
participant if the participant had not elected to receive a cash disbursement
pursuant to subsections 9-1 and 9-2).  The After-Tax Supplemental Pension
Account shall also reflect such amounts but shall be maintained on an after-tax
basis.  Prior to January 1, 2013, the Tax Payment Account reflected all amounts
disbursed to the Grantor Trust or to a participant pursuant to subsections 9-4,
9-5 and 9-8, as such subsections were then in effect.  Effective as of
January 1, 2013, the Tax Payment Account shall reflect any amounts disbursed to
a participant for the payment of taxes pursuant to subsection 9-4.  The accounts
established pursuant to this subsection 9-6 are for the convenience of the
administration of the Plan and no trust relationship with respect to such
accounts is intended or should be implied.

 

9-7.                           As of the end of each calendar year, a
participant’s Supplemental Pension Account shall be credited with interest
calculated at the rate of eight percent (8%) per year.  Any amount so credited
shall be referred to as a participant’s “Interest Accrual.”  The calculation of
the Interest Accrual shall be based on the balance of the payments made pursuant
to subsections 9-1 and 9-2 and any Interest Accrual thereon from previous
years.  As of the end of each calendar year a participant’s After-Tax
Supplemental Pension Account shall be credited with interest which shall be
referred to as the After-Tax Interest Accrual.  The “After-Tax Interest Accrual”
shall be an amount equal to the product of (a) the Interest Accrual credited to
the participant’s Supplemental Pension Account for such year multiplied by
(b) one minus the aggregate of the federal, state, and

 

13

--------------------------------------------------------------------------------


 

local individual income tax rates and employment tax rate (determined in
accordance with subsection 9-10).

 

9-8.                           In addition to any payment made to a participant
for a calendar year pursuant to subsections 9-1 and 9-2, a participant shall
also be entitled to a payment (an “Interest Payment”) for each year in which the
Grantor Trust is in effect.  Prior to January 1, 2013, the Interest Payment
equaled the excess, if any, of the participant’s Net Interest Accrual (as
defined below) over the net earnings of the participant’s Grantor Trust for the
year (the “Pre-Amendment Amount”) and was paid to the participant’s Grantor
Trust within the thirty (30)-day period beginning April 1 of the following
fiscal year.  Effective as of January 1, 2013, the Interest Payment shall equal
the excess of the gross amount of the participant’s Interest Accrual (as defined
in subsection 9-7), over the net income of the participant’s Grantor Trust for
the year, as adjusted by the amounts described in Schedule A, and shall be paid
within the thirty (30)-day period beginning April 1 of the following fiscal
year.  A portion of such Interest Payment, equal to the excess, if any, of the
Net Interest Accrual over the net earnings of the participant’s Grantor Trust
(i.e., the Pre-Amendment Amount), shall be deposited in the participant’s
Grantor Trust, with the balance paid to, or withheld on behalf of, the
Participant; provided, however, in the event that the net earnings of the
participant’s Grantor Trust exceeds the Net Interest Accrual, a distribution
from the Grantor Trust shall be required in accordance with subsection 9-4.  A
participant’s Net Interest Accrual for a year is an amount equal to the
After-Tax Interest Accrual credited to the participant’s After-Tax Supplemental
Pension Account for that year in accordance with subsection 9-7.  No payments
shall be made under this subsection 9-8 for any year following the year in which
the participant dies, retires or otherwise terminates employment with Abbott.

 

9-9.                           In addition and notwithstanding the payments made
to a participant’s Grantor Trust under subsections 9-1 and 9-2 and subject only
to the subsequent election requirements of Treasury Regulation § 1.409A-2(b),
Abbott shall make the monthly vested supplemental pension payments that would
have been payable to the participant had no payments been made to the
participant’s Grantor Trust under subsections 9-1 and 9-2 in the form provided
by subsection 8-3.  The monthly vested supplemental pension payments hereunder
shall commence on the first business day of February following the sixth
anniversary of the participant’s termination of employment and ending with the
month of the participant’s (or surviving spouse’s) death.  By way of example,
(i) if a participant terminated employment on June 1, 2008, the commencement
date would be the first business day in February, 2015 and (ii) if a participant
terminated employment on January 15, 2008, the commencement date would be the
first business day in February, 2014.  For purposes of determining the
commencement date under this subsection 9-9, a participant who retired prior to
January 1, 2009 but after December 31, 2004 shall be deemed to have terminated
employment on March 1, 2008.  Payments under this subsection 9-9 shall be made
by the employers (in such proportions as Abbott shall designate) directly from
their general corporate assets.  Payment of the annuity required by this
subsection 9-9 may be deferred by Abbott in compliance with the subsequent
election requirements of Treasury Regulation § 1.409A-2(b).  Any election to
defer payment hereunder shall not take effect until at least 12 months after the
election is made; shall be made not less than 12 months before the annuity
commencement date; and shall require payment to be deferred for a period of no
less than five years from such annuity commencement date.

 

14

--------------------------------------------------------------------------------


 

9-10.                    For purposes of this Supplemental Plan, a participant’s
federal income tax rate shall be deemed to be the highest marginal rate of
federal individual income tax in effect in the calendar year in which a
calculation under this Supplemental Plan is to be made; state and local tax
rates shall be deemed to be the highest marginal rates of individual income tax
in effect in the state and locality of the participant’s residence in the
calendar year for which such a calculation is to be made; and a participant’s
employment tax rate shall be deemed to be the highest marginal rate of Federal
Insurance Contributions Act tax in effect in the calendar year for which such a
calculation is to be made, net of any federal tax benefits without a benefit for
any net capital losses.  Any employer shall be entitled, if necessary or
desirable, to pay, or withhold the amount of any federal, state or local tax,
attributable to any amounts payable by it under the Supplemental Plan, and may
require payment or indemnification from the participant in an amount necessary
to satisfy such taxes prior to remitting such taxes.

 

9-11.                    Each participant’s Grantor Trust assets shall be
invested solely in the instruments specified by investment guidelines
established by the Committee.  Such investment guidelines, once established, may
be changed by the Committee, provided that any change shall not take effect
until the year following the year in which the change is made and provided
further that the instruments specified shall be consistent with the provisions
of Section 3(b) of the form of Grantor Trust attached hereto as Exhibit B.

 

9-12.                    Notwithstanding anything contained in the Supplemental
Plan to the contrary, effective as of January 1, 2005, (a) with respect to each
participant who is actively employed by Abbott as a corporate officer, the
Grantor Trust funding threshold of $100,000 formerly referenced in subsections
8-2, 9-1 and 9-2 of the Plan shall no longer be applied or have any force or
effect and (b) the Grantor Trusts established by the participants under the
Supplemental Plan shall be funded in accordance with the requirements of Code
Section 409A.

 

9-13.                    Notwithstanding anything contained in the Supplemental
Plan to the contrary, pursuant to Q&A-20 of Internal Revenue Service Notice
2005-1 (the “Notice”), Abbott shall cause the present value of accrued benefits
under the Supplemental Plan for the periods ended on or prior to December 31,
2005 for each participant who has made a Grantor Trust election under
Section 9-1, to the extent not previously paid to a Grantor Trust established by
the participant, to be deposited in such Grantor Trust on or prior to
December 31, 2005.  Such payment is intended to result in a partial termination
of participation in the Supplemental Plan as permitted by the Notice.  Each
participant who has established a Grantor Trust and who receives such payment
shall include the full amount of such payment to the Grantor Trust in the
participant’s income in 2005.

 

9-14.                    Notwithstanding anything contained in the Supplemental
Plan to the contrary, with respect to each participant who (a) has made a
Grantor Trust election under Section 9-1 and (b) first became a corporate
officer in 2006, 2007 or 2008, Abbott shall cause such participant’s 
Pre-Officer Benefit (as defined below) to be deposited in the Grantor Trust
established by the participant in 2009, to the extent not previously subject to
an election under Section 9-1 and paid to such Grantor Trust.  For purposes of
the Supplemental Plan, “Pre-Officer Benefit” means the present value of such
participant’s accrued supplemental pension benefits which (i) accrued prior to
2007 in the case of a participant who first became a corporate officer in 2006;
(ii) accrued prior to 2008 in the case of a participant who first became a
corporate officer in 2007; or (iii) accrued prior to 2009 in the case of a
participant who first became a corporate officer in 2008.  The

 

15

--------------------------------------------------------------------------------


 

foregoing amendment is made in accordance with and pursuant to Q&A-19(c) of the
Notice and the guidance extending the same for the transition period ending on
December 31, 2008  For the avoidance of doubt, the amounts deposited in the
participant’s Grantor Trusts hereunder shall no longer be payable pursuant to
subsection 8-2, as such amounts will have been distributed to the respective
participants pursuant to the transition relief described in the preceding
sentence.

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

ABBOTT LABORATORIES SUPPLEMENTAL PENSION PLAN

 

[Abbott Laboratories Supplemental Pension Plan, as amended, as filed as
Exhibit 10.2 to the Abbott Laboratories Current Report on Form 8-K dated
December 9, 2005.]

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

SUPPLEMENTAL BENEFIT
GRANTOR TRUST

 

THIS AGREEMENT, made this              day
of                                              , 20        , by and
between                                                              , (the
“grantor”), and The Northern Trust Company, located at Chicago, Illinois, as
trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the Abbott Laboratories Supplemental
Pension Plan, as it may be amended from time to time.

 

NOW, THEREFORE, IT IS AGREED as follows:

 

ARTICLE I
Introduction

 

I-1                                Name.  This agreement and the trust hereby
evidenced (the “trust”) may be referred to as the
“                                                               Supplemental
Benefit Grantor Trust.”

 

I-2                                The Trust Fund.  The “trust fund” as at any
date means all property then held by the trustee under this agreement.

 

I-3                                Status of the Trust.  The trust shall be
irrevocable.  The trust is intended to constitute a grantor trust under Sections
671-678 of the Internal Revenue Code, as amended, and shall be construed
accordingly.

 

I-4                                The Administrator.  Abbott Laboratories
(“Abbott”) shall act as the “administrator” of the trust, and as such shall have
certain powers, rights and duties under this agreement as described below. 
Abbott will certify to the trustee from time to time the person or persons
authorized to act on behalf of Abbott as the administrator.  The trustee may
rely on the latest certificate received without further inquiry or verification.

 

I-5                                Acceptance.  The trustee accepts the duties
and obligations of the “trustee” hereunder, agrees to accept funds delivered to
it by the grantor or the administrator, and agrees to hold such funds (and any
proceeds from the investment of such funds) in trust in accordance with this
agreement.

 

ARTICLE II
Distribution of the Trust Fund

 

II-1                           Supplemental Pension Account.  The administrator
shall maintain a “supplemental pension account” under the trust.  As of the end
of each calendar year, the administrator shall

 

1

--------------------------------------------------------------------------------

 

charge the account with all distributions made from the account during that
year; and credit the account with its share of trust income and realized gains
and charge the account with its share of trust expenses and realized losses for
the year.

 

II-2                           Distributions Prior to the Grantor’s Death. 
Principal and accumulated income shall not be distributed from the trust prior
to the grantor’s retirement or other termination of employment with Abbott or a
subsidiary of Abbott (the grantor’s “settlement date”); provided that, each year
the administrator may direct the trustee to distribute to the grantor a portion
of the income of the trust fund for that year, with the balance of such income
to be accumulated in the trust.  The administrator shall inform the trustee of
the grantor’s settlement date.  Thereafter, the trustee shall distribute the
amounts from time to time credited to the supplemental pension account to the
grantor, if then living, in the same manner, at the same time and over the same
period as the pension payable to the grantor under Abbott Laboratories Annuity
Retirement Plan.

 

II-3                           Distributions After the Grantor’s Death.  The
grantor, from time to time may name any person or persons (who may be named
contingently or successively and who may be natural persons or fiduciaries) to
whom the principal of the trust fund and all accrued or undistributed income
thereof shall be distributed upon the grantor’s death.  The grantor may direct
that such amounts be distributed in a lump sum or, if the beneficiary is the
grantor’s spouse (or a trust (a “Trust”) for which the grantor’s spouse is the
sole income beneficiary), in the same manner, at the same time and over the same
period as the pension payable to the grantor’s surviving spouse under the Abbott
Laboratories Annuity Retirement Plan.  If the grantor directs the same method of
distribution as the pension payable to the surviving spouse under the Abbott
Laboratories Annuity Retirement Plan to the spouse as beneficiary, any amounts
remaining at the death of the spouse beneficiary shall be distributed in a lump
sum to the executor or administrator of the spouse beneficiary’s estate.  If the
grantor directs the same method of distribution as the pension payable to the
surviving spouse under the Abbott Laboratories Annuity Retirement Plan to a
Trust for which the grantor’s spouse is the sole income beneficiary, any amounts
remaining at the death of the spouse shall be distributed in a lump sum to such
Trust.  Despite the foregoing, if (i) the beneficiary is a Trust for which the
grantor’s spouse is the sole income beneficiary, (ii) payments are being made
pursuant to this paragraph II-3 other than in a lump sum and (iii) income earned
by the trust fund for the year exceeds the amount of the annual installment
payment, then such Trust may elect to withdraw such excess income by written
notice to the trustee.  Each designation shall revoke all prior designations,
shall be in writing and shall be effective only when filed by the grantor with
the administrator during the grantor’s lifetime.  If the grantor fails to direct
a method of distribution, the distribution shall be made in a lump sum.  If the
grantor fails to designate a beneficiary as provided above, then on the
grantor’s death, the trustee shall distribute the balance of the trust fund in a
lump sum to the executor or administrator of the grantor’s estate.”

 

2

--------------------------------------------------------------------------------


 

II-4                           Facility of Payment.  When a person entitled to a
distribution hereunder is under legal disability, or, in the trustee’s opinion,
is in any way incapacitated so as to be unable to manage his or her financial
affairs, the trustee may make such distribution to such person’s legal
representative, or to a relative or friend of such person for such person’s
benefit.  Any distribution made in accordance with the preceding sentence shall
be a full and complete discharge of any liability for such distribution
hereunder.

 

II-5                           Perpetuities.  Notwithstanding any other
provisions of this agreement, on the day next preceding the end of 21 years
after the death of the last to die of the grantor and the grantor’s descendants
living on the date of this instrument, the trustee shall immediately distribute
any remaining balance in the trust to the beneficiaries then entitled to
distributions hereunder.

 

ARTICLE III
Management of the Trust Fund

 

III-1                      General Powers.  The trustee shall, with respect to
the trust fund, have the following powers, rights and duties in addition to
those provided elsewhere in this agreement or by law:

 

(a)                                 Subject to the limitations of subparagraph
(b) next below, to sell, contract to sell, purchase, grant or exercise options
to purchase, and otherwise deal with all assets of the trust fund, in such way,
for such considerations, and on such terms and conditions as the trustee
decides.

 

(b)                                 To invest and reinvest the trust fund,
without distinction between principal and income, in obligations of the United
States Government and its agencies or which are backed by the full faith and
credit of the United States Government and in any mutual funds, common trust
funds or collective investment funds which invest solely in such obligations,
provided that to the extent practicable no more than Ten Thousand Dollars
($10,000) shall be invested in such mutual funds, common trust funds or
collective investment funds at any time; and any such investment made or
retained by the trustee in good faith shall be proper despite any resulting risk
or lack of diversification or marketability.

 

(c)                                  To deposit cash in any depositary
(including the banking department of the bank acting as trustee) without
liability for interest, in amounts not in excess of those reasonably necessary
to make distributions from the trust.

 

(d)                                 To borrow from anyone, with the
administrator’s approval, such sum or sums from time to time as the trustee
considers desirable to carry out this trust, and to mortgage or pledge all or
part of the trust fund as security.

 

(e)                                  To retain any funds or property subject to
any dispute without liability for interest and to decline to make payment or
delivery thereof until final adjudication by a court of competent jurisdiction
or until an appropriate release is obtained.

 

(f)                                   To begin, maintain or defend any
litigation necessary in connection with the administration of this trust, except
that the trustee shall not be obliged or required to do so unless indemnified to
the trustee’s satisfaction.

 

3

--------------------------------------------------------------------------------


 

(g)                                  To compromise, contest, settle or abandon
claims or demands.

 

(h)                                 To give proxies to vote stocks and other
voting securities, to join in or oppose (alone or jointly with others) voting
trusts, mergers, consolidations, foreclosures, reorganizations, liquidations, or
other changes in the financial structure of any corporation, and to exercise or
sell stock subscription or conversion rights.

 

(i)                                     To hold securities or other property in
the name of a nominee, in a depositary, or in any other way, with or without
disclosing the trust relationship.

 

(j)                                    To divide or distribute the trust fund in
undivided interests or wholly or partly in kind.

 

(k)                                 To pay any tax imposed on or with respect to
the trust; to defer making payment of any such tax if it is indemnified to its
satisfaction in the premises; and to require before making any payment such
release or other document from any lawful taxing authority and such indemnity
from the intended payee as the trustee considers necessary for its protection.

 

(l)                                     To deal without restriction with the
legal representative of the grantor’s estate or the trustee or other legal
representative of any trust created by the grantor or a trust or estate in which
a beneficiary has an interest, even though the trustee, individually, shall be
acting in such other capacity, without liability for any loss that may result.

 

(m)                             Upon the prior written consent of the
administrator, to appoint or remove by written instrument any bank or
corporation qualified to act as successor trustee, wherever located, as special
trustee as to part or all of the trust fund, including property as to which the
trustee does not act, and such special trustee, except as specifically limited
or provided by this or the appointing instrument, shall have all of the rights,
titles, powers, duties, discretions and immunities of the trustee, without
liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(n)                                 To appoint or remove by written instrument
any bank, wherever located, as custodian of part or all of the trust fund, and
each such custodian shall have such rights, powers, duties and discretions as
are delegated to it by the trustee.

 

(o)                                 To employ agents, attorneys, accountants or
other persons, and to delegate to them such powers as the trustee considers
desirable, and the trustee shall be protected in acting or refraining from
acting on the advice of persons so employed without court action.

 

(p)                                 To perform any and all other acts which in
the trustee’s judgment are appropriate for the proper management, investment and
distribution of the trust fund.

 

III-2                      Principal and Income.  Any income earned on the trust
fund which is not distributed as provided in Article II shall be accumulated and
from time to time added to the principal of the trust.  The grantor’s interest
in the trust shall include all assets or other property held by the trustee
hereunder, including principal and accumulated income.

 

4

--------------------------------------------------------------------------------


 

III-3                      Statements.  The trustee shall prepare and deliver
monthly to the administrator and annually to the grantor, if then living,
otherwise to each beneficiary then entitled to distributions under this
agreement, a statement (or series of statements) setting forth (or which taken
together set forth) all investments, receipts, disbursements and other
transactions effected by the trustee during the reporting period; and showing
the trust fund and the value thereof at the end of such period.

 

III-4                      Compensation and Expenses.  All reasonable costs,
charges and expenses incurred in the administration of this trust, including
compensation to the trustee, any compensation to agents, attorneys, accountants
and other persons employed by the trustee, and expenses incurred in connection
with the sale, investment and reinvestment of the trust fund shall be paid from
the trust fund.

 

ARTICLE IV
General Provisions

 

IV-1                       Interests Not Transferable.  The interests of the
grantor or other persons entitled to distributions hereunder are not subject to
their debts or other obligations and may not be voluntarily or involuntarily
sold, transferred, alienated, assigned or encumbered.

 

IV-2                       Disagreements as to Acts.  If there is a disagreement
between the trustee and anyone as to any act or transaction reported in any
accounting, the trustee shall have the right to a settlement of its account by
any court.

 

IV-3                       Trustee’s Obligations.  No power, duty or
responsibility is imposed on the trustee except as set forth in this agreement. 
The trustee is not obliged to determine whether funds delivered to or
distributions from the trust are proper under the trust, or whether any tax is
due or payable as a result of any such delivery or distribution.  The trustee
shall be protected in making any distribution from the trust as directed
pursuant to Article II without inquiring as to whether the distributee is
entitled thereto; the trustee shall not be liable for any distribution made in
good faith without written notice or knowledge that the distribution is not
proper under the terms of this agreement; and the trustee shall not be liable
for any action taken because of the specific direction of the administrator.

 

IV-4                       Good Faith Actions.  The trustee’s exercise or
non-exercise of its powers and discretions in good faith shall be conclusive on
all persons.  No one shall be obliged to see to the application of any money
paid or property delivered to the trustee.  The certificate of the trustee that
it is acting according to this agreement will fully protect all persons dealing
with the trustee.

 

IV-5                       Waiver of Notice.  Any notice required under this
agreement may be waived by the person entitled to such notice.

 

IV-6                       Controlling Law.  The laws of the State of Illinois
shall govern the interpretation and validity of the provisions of this agreement
and all questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7                       Successors.  This agreement shall be binding on all
persons entitled to distributions hereunder and their respective heirs and legal
representatives, and on the trustee and its successors.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V
Changes in Trustee

 

V-1                            Resignation or Removal of Trustee.  The trustee
may resign at any time by giving thirty days’ advance notice to the
administrator and the grantor.  The administrator may remove a trustee by
written notice to the trustee and the grantor.

 

V-2                            Appointment of Successor Trustee.  The
administrator shall fill any vacancy in the office of trustee as soon as
practicable by written notice to the successor trustee; and shall give prompt
written notice thereof to the grantor, if then living, otherwise to each
beneficiary then entitled to payments or distributions under this agreement.  A
successor trustee shall be a bank (as defined in Section 581 of the Internal
Revenue Code, as amended).

 

V-3                            Duties of Resigning or Removed Trustee and of
Successor Trustee.  A trustee that resigns or is removed shall furnish promptly
to the administrator and the successor trustee an account of its administration
of the trust from the date of its last account.  Each successor trustee shall
succeed to the title to the trust fund vested in its predecessor without the
signing or filing of any instrument, but each predecessor trustee shall execute
all documents and do all acts necessary to vest such title of record in the
successor trustee.  Each successor trustee shall have all the powers conferred
by this agreement as if originally named trustee.  No successor trustee shall be
personally liable for any act or failure to act of a predecessor trustee.  With
the approval of the administrator, a successor trustee may accept the account
furnished and the property delivered by a predecessor trustee without incurring
any liability for so doing, and such acceptance will be complete discharge to
the predecessor trustee.

 

ARTICLE VI
Amendment and Termination

 

VI-1                       Amendment.  With the consent of the administrator,
this trust may be amended from time to time by the grantor, if then living,
otherwise by a majority of the beneficiaries then entitled to payments or
distributions hereunder, except as follows:

 

(a)                                 The duties and liabilities of the trustee
cannot be changed substantially without its consent.

 

(b)                                 This trust may not be amended so as to make
the trust revocable.

 

VI-2                       Termination.  This trust shall not terminate, and all
rights, titles, powers, duties, discretions and immunities imposed on or
reserved to the trustee, the administrator, the grantor and the beneficiaries
shall continue in effect, until all assets of the trust have been distributed by
the trustee as provided in Article II.

 

*     *     *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

 

 

 

 

Grantor

 

 

 

The Northern Trust Company, as Trustee

 

 

 

By

 

 

 

 

Its

 

 

7

--------------------------------------------------------------------------------
